Title: To Thomas Jefferson from Thomas Claxton, 22 May 1805
From: Claxton, Thomas
To: Jefferson, Thomas


                  
                     Honord Sir,
                     Philada 22d May 1805
                  
                  Inclosed you will find rough sketches of different lamps—Such of them as you may think proper to call for on your own account you will please to designate on the sheet of paper inclosed & send it back—The passage lanthorn marked out, is simple and easily mended—the size of the inferior priced ones is hardly to be discovered—please to say what shall be the price—the shades I have never seen before—If you wish a pair please to let me know it—The Steward has mentioned 4 table cloths for six or eight gentlemen—as different sizes vary the price very much, I shall be thankful Sir, if you will desire him to let you know the exact number of yards which will be most useful in length—of this article very elegant is to be had of various sizes—Inclosed you will find a pattern of India Matting—The width is yd. and half price one dollar—I have thought that it will be a cheap covering for the passage upstairs, and have been informed that it will last several years—if you should approve of it, please to inform me—In the Steward’s list I find four plated waiters of different sizes—the largest size of these is 22 inches long—price 55 dollars—I have thought that two of this size will be more proper in your house for tea and cake than such as one at present used—If you should be of that opinion Sir, please to signify it—Brussels Carpeting, when I last purchased here was from two dollars to two dollars 25 cents—it has now risen to two and 75—and I can get but 12½ cents abated—it is exceedingly elegant—
                  I hope, Sir you will pardon me for troubling you with so many questions—nothing induces me to do so, but a desire to please you
                  I have the honor to be Sir With the most greatful respect Your Humble Servant
                  
                     Thos Claxton 
                     
                  
                  
                     PS The cost of this mat will not amount to more than canvass without paint
                  
               